Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the workpiece receiving and supporting device working on a plurality of workpieces as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1, it claims both an apparatus and the method steps of using the apparatus and is rejected under 112(b) as indefinite (see MPEP 2175.05(p)). More specifically, claim 1 is directed to a “a workpiece receiving and supporting device”, but states “at least one positioning member that contacts the wokpieces and positions the workpieces” (emphasis added), and “a plurality of surface copying members that contacts the workpieces positioned by the positioning member” . The latter recitations appear to be reciting a method of using the claimed apparatus. Furthermore, said recitation is indefinite since it is not clear when infringement would occur. Would infringement occur with or without the workpieces on the workpiece receiving and supporting device? Since the pre-amble explicitly states that the devices is configured to contact and support the workpieces, but the body of the claim appears to be requiring the workpieces as part of the device. 

Even further, the phrase “both sides of the contact portion” is indefinite since the claim does not define enough structure or give enough description for a person of ordinary skill to ascertain what sides are being claimed. Thus, for the foregoing reasons, the metes and bounds of the claim are indefinite. 
Regarding claim 2, the claim is directed towards a workpiece receiving and supporting device that works upon a plurality of workpieces, however from the figures provided it is not clear how the device would operate on a plurality of workpieces and a person of ordinary skill in the art would not reasonably ascertain how to do so with the claimed device. Therefore, the metes and bounds of the claim are indefinite.
Regarding claim 3, the claim is directed towards a workpiece receiving and supporting device that works upon a plurality of workpieces, however from the figures provided it is not clear how the device would operate on a plurality of workpieces and a person of ordinary skill in the art would not reasonably ascertain how to do so with the claimed device. 

Regarding claim 4, the claim is directed towards a workpiece receiving and supporting device that works upon a plurality of workpieces, however from the figures provided it is not clear how the device would operate on a plurality of workpieces and a person of ordinary skill in the art would not reasonably ascertain how to do so with the claimed device. Therefore, the metes and bounds of the claim are indefinite.
Regarding claim 5, the claim is directed towards a workpiece receiving and supporting device that works upon a plurality of workpieces, however from the figures provided it is not clear how the device would operate on a plurality of workpieces and a person of ordinary skill in the art would not reasonably ascertain how to do so with the claimed device. Therefore, the metes and bounds of the claim are indefinite.
Claims 2-5 depend from claim 1 and are therefore rejected to accordingly under 35 USC 112(b).



Claim 1. 	A workpiece receiving and supporting device 
at least one positioning member that is configured to contact a workpiece and positions the workpiece; and 
a plurality of surface copying members, each of the surface copying members are configured to contact  when the workpiece has been positioned by the positioning member, and the surface copying members are configured respect to a surface of the 
wherein each of at least one [[the]] positioning member and the plurality of surface copying members include at least a contact portion that is configured to contact workpiece and support the workpiece, and each of the at least one positioning member and the plurality of surface copying members further includes at least [[a]] two sliding portions that [[is]] are slidable  respect to a surface of the workpiece when each respective sliding portion contacts said surface of the workpiece , and wherein each contact portion is located between two respective sliding portions on each of the at least one positioning member and the plurality of surface copying members.

Claim 2. 	The workpiece receiving and supporting device according to claim 1, wherein the two sliding portions  comprise a rotating member that’s is rotable by contact with the 

Claim 3. 	The workpiece receiving and supporting device according to claim 1, 
	wherein the two sliding portions comprise a member having [[an]] a sliding property with respect to the 

Claim 4. 	The workpiece receiving and supporting device according to claim 1, 
	wherein the contact portion includes a magnet that attracts the 

Claim 5. 	The workpiece receiving and supporting device according to claim 1, 
	wherein the contact portion includes a sucker that suctions the 
	

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claims 1 – 5. 
Claims 1-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show "two sliding portions".  The closest prior art of record (MATSUSHITA ELECTRIC WORKS LTD JP2002321181 A, henceforth referred as ) discloses a positioning member Fig. 6 #140, a plurality of surface copying members Fig. 6 #110, each having a contact portion. Although MATSUSHITA’s device is analogous art there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate at least two sliding portions located in between of the contact portion of the positioning member and surface copying members. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO BURBERG whose telephone number is (571)272-5085.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.B./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723